ACCEPTED
                                                                                            03-15-00068-CR
                                                                                                    7681507
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       11/4/2015 1:50:56 PM
                                                                                          JEFFREY D. KYLE
                                Cause No. - - -- -                                                   CLERK



                         IN THE THRID COURT OF APPEALS
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
KARL STAHMANN                                                          AUSTIN, TEXAS
Appellant                               §                          11/4/2015 1:50:56 PM
                                        §                            JEFFREY D. KYLE
                                                                           Clerk
v.                                      §                          03-15-00068-CR
                                        §
                                        §
 THE STATE OF TEXAS                     §


             APPELLANT'S MOTION FOR LEAVE TO WITHDRAW

      The Appellant has retained J. Deniz Kadirhan as counsel in this case. Ms.

Kadirhan's mailing address is 2312 Western Trails Blvd, suite 102-A, Austin, Texas

78745. Ms. Kadirhan's phone number is (512) 496-4561. Ms. Kadirhan's State Bar of

Texas identification number is 24086500. Appellant requests that J. Deniz Kadirhan be

allowed to substitute in the place of Charles Baird.

                                              Respectfully submitted,



                                              Charles F. Baird
                                              TBA # 24086500
                                              2312 Western Trails Blvd, Suite 102-A
                                              Austin, TX 78745-1677
                                              Tel: (512) 804-5911
                                              Email: jcfbaird@gmail.com




                                                                                      Page 1 of3
                         CERTIFICATE OF SERVICE

      A copy of the foregoing APPELLANT'S MOTION FOR LEAVE TO
WITHDRAW was delivered to Karl Stahmann via certified and first-class mail and the
State on 11/4/15.



                                         Charles F. Baird




                                                                          Page 2 of3
                             Cause No. - - --       -
                      IN THE THRID COURT OF APPEALS

KARL STAHMANN
Appellant                           §
                                    §
v.                                  §                        03-15-00068-CR
                                    §
                                    §
THE STATE OF TEXAS                  §




                                     ORDER



     The APPELLANT'S MOTION FOR LEAVE TO WITHDRAW is hereby

GRANTED. J. Deniz Kadirhan is hereby recognized as the attorney of record.

      SIGNED AND ENTERED on November _ _, 2015.




                                          Judge Presiding




                                                                             Page 3 of3